DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 9,046,452) in view of Sotiropoulos (U.S. Patent 10,612,589).
Considering claim 17, Huang discloses a shaft testing device comprising: 
-  a support 12 comprising a bearing 26, the support arranged to support the shaft 100 (Figures 1, 4, 5; Column 3, lines 11-23; Column 4, lines 49-51); and
-  a loading mechanism 16 comprising a bearing 26, the loading mechanism arranged to apply a load to the shaft 100 (Figure 4; Column 4, lines 15-26, lines 49-54), the loading bearing comprising a cavity defined by an arcuate surface on a first side and an open airspace on a second side, the arcuate surface extending 180 degrees or less (Figure 5).
The invention by Huang fails to explicitly disclose the use of non-contact air bearings, a fluid-line in fluid communication with the bearings and a throttle controlling the amount of fluid supplied in the fluid line.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 4, lines 12-21), air bearings which inherently require both a fluid line 23 (Figures 1 and 6-8, Column 2, lines 52-67; Column 3, lines 1-3) and fluid line control (Column 4, line 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings having a fluid line and throttle control in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.
Considering claim 18, the invention by Huang fails to explicitly disclose the use of non-contact air bearings on the support.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.
Considering claim 19, Huang fails to explicitly disclose the use of non-contact air bearings for loading.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.

Response to Arguments
Applicant’s arguments, see page 1 of the Response, filed 11/10/2022, with respect to 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1-6, 8, 9, 11-14, 16 and 22 has been withdrawn. 
Applicant's remaining arguments filed 11/10/2022 have been fully considered but they are not persuasive.
With respect to claim 17, Applicant argues that Sotiropoulos fails to disclose fluid lines and a throttle.  However, it is clear from Sotiropoulos that fluid lines exist to connect the pressurized fluid air source to the internal pneumatic air bearing zones (Figures 1-2 and 6-8; Column 2, line 63 - Column 3, line 37).  Specifically, at least internal passages 23 connected the inner bearing liner to the external pneumatic inlet, whereby air hoses or suitable lines inherently connect the external air source illustrated in the drawings and understood as a basic building block of air bearings.  Furthermore, a pressurized pneumatic source that “may be regulated to a desired pressure” is considered to require a throttle, as a regulator of an air source serves the exact function of limiting fluid flow (Column 4, lines 19-21).
Therefore, the rejection of claims 17-19 remains.

Allowable Subject Matter
Claims 1-14, 16 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a shaft testing device having first and second air bearing supports, a loading mechanism having a loading air bearing to apply a load to the shaft supported by the first and second air bearing supports, and an actuation mechanism arranged to move the loading air bearing from a first predetermined position to a second predetermined position. 
Applicant successfully argued that the invention by Huang fails to disclose movement of the loading bearing between predetermined positions because Huang only mentions that the pressure roller unit is lowered from what is presumed a first predetermined position onto the arrow shaft, whereby this second lowered position is variable.  There is no explicitly recitation in Huang of a lower limit to the movement other than onto the object under test.  Furthermore, based on the tip indicator following the movement of the roller bearings to detect peaks and valleys of the rotating shaft, the roller bearings actually act as a follower during rotation of the shaft as well as having a variable initial resting location on the shaft before rotation.  Therefore, the invention by Huang does not disclose movement of the loading bearing to a second predetermined position, and if it did, the tip follower would not be able to detect peaks and valleys of rotation of the shaft as it rotated because the loading bearing would be fixed at the second position.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of shaft testing device having a first and second support each comprising an air bearing, a loading mechanism comprising a loading air bearing, the first and second supports engaged with a base, the first supporting having a first body portion moveable with respect to a second body portion and a spring contacting the first body portion and the second body portion, wherein the first body portion is engaged with the base and the second body portion comprises the first air bearing.
The closest art of record is to Huang, which features the first and second supports on a base with a loading bearing between the supports, and as modified by Sotiropoulos, discloses the use of air bearings.  Huang, as modified by Sotiropoulos, fails to disclose the spring connecting a pivoting air bearing body to a base body.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a shaft testing device an actuation mechanism arranged to move the loading air bearing from a first predetermined position to a second predetermined position in combination with the elements of claim 17. 
Applicant successfully argued that the invention by Huang fails to disclose movement of the loading bearing between predetermined positions because Huang only mentions that the pressure roller unit is lowered from what is presumed a first predetermined position onto the arrow shaft, whereby this second lowered position is variable.  There is no explicitly recitation in Huang of a lower limit to the movement other than onto the object under test.  Furthermore, based on the tip indicator following the movement of the roller bearings to detect peaks and valleys of the rotating shaft, the roller bearings actually act as a follower during rotation of the shaft as well as having a variable initial resting location on the shaft before rotation.  Therefore, the invention by Huang does not disclose movement of the loading bearing to a second predetermined position, and if it did, the tip follower would not be able to detect peaks and valleys of rotation of the shaft as it rotated because the loading bearing would be fixed at the second position.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a loading mechanism having a first non-contact loading bearing, the loading mechanism having a receptacle for receiving a first and second adapter, the first adapter being the non-contact loading bearing and a second adapter comprising a second non-contact loading bearing of a different size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. discloses the use of a toggle clamp for moving a movable support between first and second predetermined locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 17, 2022